DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-39 are pending.
Claims 21, 31, and 35 are independent.
Claims 21, 31, and 35 are currently amended.
Claims 22-30, 32-34, and 36-39 are previously presented.


Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
Double Patenting
The double patenting rejections are held in abeyance absent any specific Applicant arguments.
35 U.S.C. 103
Applicant’s arguments regarding the prior rejection of claims 21-39 as being obvious over Wall (US 2012/0143703) are moot in view of the new grounds of rejection necessitated by the current amendments.  The arguments are addressed to the extent that they apply to the new grounds of rejection.
Applicant argues that the prior art provides sequential processing of a discount and a payment transaction.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., processing of coupon/loyalty and payment in a single transaction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Examiner Comments
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claim 21:
wherein the access device is configured to extract the merchant consumable data from the data transfer message and process the merchant consumable data by …
Claim 31:
a non-transitory computer readable medium comprising code, executable by the processor, for implementing a method comprising …
wherein the access device is configured to extract the merchant consumable data from the data transfer message and process the merchant consumable data by …
Not Positively Recited
The following limitations are not positively recited and, therefore, do not differentiate the claims from the prior art: 
Claim 21:
determining … loyalty data … wherein the loyalty data is defined by a merchant
Claim 31:
determining … loyalty data … wherein the loyalty data is defined by a merchant
Claim 33:
wherein in the method, the data transfer message is transmitted from the mobile device to the access device via NFC
Claim 34:
wherein the merchant consumable data is authenticated prior to inserting the merchant consumable data into the consumer name data field
Claim 35:
receiving … loyalty data … wherein the loyalty data is defined by a merchant



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 21, 31, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 13, respectively, of U.S. Patent No. 10,558,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations as follows:

Instant Application
U.S. 10,558,958 B2
21. (New) A method comprising: 

determining, by a processor in a mobile device, merchant consumable data including a coupon code or loyalty data, wherein the loyalty data is defined by a merchant; 

generating, by the processor, a data transfer message comprising a plurality of pre- designated data fields comprising an account identifier data field comprising an account number and a consumer name data field; 




inserting, by the processor, the merchant consumable data into the consumer name data field; and 

providing, by the processor, the data transfer message comprising the plurality of pre- designated data fields comprising the account identifier data field comprising the account number and the consumer name data field comprising the merchant consumable data to an access device, wherein the access device is configured to extract the merchant consumable data from the data transfer message and process the merchant consumable data, by determining a transaction amount for a transaction; 

applying a discount associated with the merchant consumable data to the transaction; 

generating a discounted amount for the transaction; 

generating an authorization request message comprising the discounted amount for the transaction; and 

transmitting the authorization request message to an issuer of an account associated with the mobile device.
1. A method comprising: 

determining, by a processor in a mobile payment device, merchant consumable data including a coupon code or loyalty data; 


generating, by the processor, a data transfer message, the data transfer message comprising a plurality of pre-designated data fields comprising an account identifier data field comprising an account number, an expiration date data field, a cryptogram data field, a service code data field, a consumer name data field, and an issuer application data data field; 

inserting, by the processor, the merchant consumable data into the consumer name data field; and

providing, by the processor, the data transfer message to an access device, wherein the access device is configured to extract the merchant consumable data from the data transfer message and process the merchant consumable data, by determining a transaction amount for a transaction; 




applying a discount associated with the merchant consumable data to the transaction; 

generating a discounted amount for the transaction; 

generating an authorization request message comprising the discounted amount for the transaction; and 

transmitting the authorization request message to an issuer of an account associated with the mobile payment device.
31. (New) A mobile device comprising: 

a processor; and 

a non-transitory computer readable medium comprising code, executable by the processor, for implementing a method comprising: 

determining merchant consumable data including a coupon code or loyalty data, wherein the loyalty data is defined by a merchant; 


generating a data transfer message comprising a plurality of pre-designated data fields comprising an account identifier data field comprising an account number and a consumer name data field; 





inserting the merchant consumable data into the consumer name data field; and

providing the data transfer message comprising the plurality of pre- designated data fields comprising the account identifier data field comprising the account number and the consumer name data field comprising the merchant consumable data to an access device, wherein the access device is configured to extract the merchant consumable data from the data transfer message and process the merchant consumable data, by determining a transaction amount for a transaction; 

applying a discount associated with the merchant consumable data to the transaction; 

generating a discounted amount for the transaction; 

generating an authorization request message comprising the discounted amount for the transaction; and

 transmitting the authorization request message to an issuer of an account associated with the mobile device.
9. A mobile payment device comprising: 

a processor; and 

a computer readable medium comprising code, executable by the processor, for implementing a method comprising: 

determining merchant consumable data comprising a coupon code or loyalty data; 



generating a data transfer message, the data transfer message comprising a plurality of pre-designated data fields comprising an account identifier data field comprising an account number, an expiration date data field, a cryptogram data field, a service code data field, a consumer name data field, and an issuer application data data field;

inserting the merchant consumable data into the consumer name data field; and

providing the data transfer message to an access device, wherein the access device is configured to extract the merchant consumable data from the data transfer message and process the merchant consumable data, by determining a transaction amount for a transaction; 







applying a discount associated with the merchant consumable data to the transaction; 

generating a discounted amount for the transaction; 

generating an authorization request message comprising the discounted amount for the transaction; and

transmitting the authorization request message to an issuer of an account associated with the mobile payment device.
35. (New) A method comprising:

receiving, by a processor, a data transfer message from a mobile device, wherein the data transfer message comprises merchant consumable data comprising a coupon code or loyalty data, and a plurality of pre-designated data fields comprising an account identifier data field comprising an account number, and a consumer name data field, wherein the merchant consumable data is in the consumer name data field, and wherein the loyalty data is defined by a merchant;; 



extracting, by the processor, the merchant consumable data; and 

processing, by the processor, the merchant consumable data, wherein processing, by the processor, the merchant consumable data comprises: 

determining, by the processor, a transaction amount for a transaction; 

applying, by the processor, a discount associated with the merchant consumable data to the transaction; generating, by the processor, a discounted amount for the transaction; 

generating, an authorization request message comprising the discounted amount for the transaction; and 

transmitting the authorization request message to an issuer of an account associated with the mobile device.
13. A method comprising: 

receiving, by a processor, a data transfer message from a mobile payment device, wherein the data transfer message comprises merchant consumable data comprising a coupon code or loyalty data, and a plurality of pre-designated data fields comprising an account identifier data field comprising an account number, an expiration date data field, a cryptogram data field, a service code data field, a consumer name data field, and an issuer application data data field, wherein the merchant consumable data is in the consumer name data field; 

extracting, by the processor, the merchant consumable data; and 

processing, by the processor, the merchant consumable data, wherein processing, by the processor, the merchant consumable data comprises: 

determining, by the processor, a transaction amount for a transaction; 

applying, by the processor, a discount associated with the merchant consumable data to the transaction; generating, by the processor, a discounted amount for the transaction; 

generating, an authorization request message comprising the discounted amount for the transaction; and 

transmitting the authorization request message to an issuer of an account associated with the mobile payment device.


Instant independent claim 21 recites substantially similar limitations as reference claim 1 with the difference being that reference claim 1 recites additional pre-designated data fields.  As per MPEP 2144.04, omission of an element and its function is obvious if the function of the element is not desired.
Instant independent claim 31 recites substantially similar limitations as reference claim 9 with the difference being that reference claim 9 recites additional pre-designated data fields.  As per MPEP 2144.04, omission of an element and its function is obvious if the function of the element is not desired.
Instant independent claim 35 recites substantially similar limitations as reference claim 13 with the difference being that reference claim 13 recites additional pre-designated data fields.  As per MPEP 2144.04, omission of an element and its function is obvious if the function of the element is not desired.
Instant dependent claims 23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8, respectively, of U.S. Patent No. 10,558,958 because they recite substantially similar limitations.
Instant dependent claims 22 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,558,958.  Instant claim 22 recites communicating via radio waves and QR codes, both of which would have been obvious modifications in view of the well-known and well-established use of these technologies before the effective filing date of Applicant’s invention.
Instant dependent claims 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,558,958.  Claim 32 recites loyalty data, which reference claim 9 recites.  Claim 33 recites NFC, which would have been an obvious modification in view of the well-known and well-established use of the technology before the effective filing date of Applicant’s invention.
Instant dependent claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,558,958 because they recite substantially similar limitations.
Instant dependent claims 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17, respectively, of U.S. Patent No. 10,558,958.  Claim 32 recites loyalty data, which reference claim 9 already recites.  Claim 33 recites NFC, which would have been an obvious modification in view of the well-known and well-established use of the technology before the effective filing date of Applicant’s invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 31, the claim recites “determining merchant consumable data including a coupon code or loyalty data, wherein the loyalty data is defined by a merchant”.  The metes and bounds of the claims are not clearly set forth.  It is unclear as to what would constitute infringement because the defining of loyalty data is not performed by any component of the claimed system.

Regarding claims 32-34, the claims do not remedy the noted deficiency of base claim 31 and are rejected accordingly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-28, 31-36, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2013/0124349 A1) in view of Hsu (US 2014/0313988 A1).

Regarding claims 21, 31, and 35, Khan discloses a method (and associated mobile device and access device method) comprising: 

determining, by a processor in a mobile device, merchant consumable data including a coupon code or loyalty data, wherein the loyalty data is defined by a merchant (see para. 0028); 

generating, by the processor, a data transfer message comprising a plurality of pre- designated data fields (see para. 0036); 

inserting, by the processor, the merchant consumable data into the plurality of pre-designated data fields (see para. 0036); 

providing, by the processor, the data transfer message comprising the plurality of pre-designated data fields comprising the account identifier data field comprising the account number and the consumer name data field comprising the merchant consumable data to an access device (see para. 0036), wherein the access device is configured to extract the merchant consumable data from the data transfer message and process the merchant consumable data, by:

determining a transaction amount for a transaction (see para. 0021-0023);

applying a discount associated with the merchant consumable data to the transaction (see para. 0021-0023); 

generating a discounted amount for the transaction (see para. 0021-0023); 

generating an authorization request message comprising the discounted amount for the transaction (see para. 0043-0046); and 

transmitting the authorization request message to an issuer of an account associated with the mobile device (see para. 0043-0046).

While Khan discloses providing a data transfer message comprising an account number and a consumer name data field to an access device which includes merchant consumable data including a coupon code or loyalty data, Khan does not explicitly teach inserting the merchant consumable data into the consumer name data field.
Hsu teaches repurposing a pre-designated data field to in order to support out-of-standard features (see para. 0007, 00051).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the messaging of Khan to insert the merchant consumable data into the consumer name data field.
One skilled in the art would have been motivated to make the modification in order to deploy out-of-standard features/enhancements that are not supported in the current communication standards (see Hsu, para. 0007).

Regarding claim 22, Khan discloses wherein the access device and the mobile device communicate via radio waves (see para. 0043-0046).

Regarding claim 23, Khan discloses wherein the mobile device is a mobile phone (see para. 0007).

Regarding claim 24, Khan discloses wherein the access device comprises a payment terminal with a reader and an electronic cash register coupled to the payment terminal (see para. 0043-0046).

Regarding claims 25 and 34, Khan discloses wherein the merchant consumable data is authenticated prior to inserting the merchant consumable data into the consumer name data field (see para. 0037-0040).

Regarding claim 26, Khan discloses wherein the mobile device comprises a user interface module, and wherein the method further comprises: receiving, by the user interface module, a selection of the merchant consumable data and a selection of an account that is identified by the account number, before generating the data transfer message (see para. 0033-0036).

Regarding claim 27, Khan discloses authenticating the merchant consumable data by the mobile device prior to inserting the merchant consumable data into the consumer name data field (see para. 0028-0032).

Regarding claim 28, Khan discloses sending, by the mobile device, the merchant consumable data to a payment processing network or an acquirer computer, whereby the merchant consumable data is authenticated by the payment processing network or the acquirer computer by validating a digital signature associated with the merchant consumable data, prior to inserting the merchant consumable data into the consumer name data field, and wherein the mobile device is a mobile phone; and receiving, by the mobile device, an authentication result for the merchant consumable data (see para. 0028-0032).

Regarding claim 32, Khan discloses wherein the merchant consumable data includes the loyalty data (see para. 0028-0032).

Regarding claim 33, Khan discloses wherein in the method, the data transfer message is transmitted from the mobile device to the access device via NFC (near field communications) (see para. para. 0043-0046).

Regarding claim 36, Khan discloses wherein the processor is in an access device, wherein the access device comprises a payment terminal (see para. 0043-0046).
Regarding claim 38, Khan discloses wherein processing, by the processor, the merchant consumable data further comprises: receiving, an authorization response message from the issuer of the account (see para. 0043-0046).

Regarding claim 39, Khan discloses wherein the method further comprises, prior to inserting the merchant consumable data into the consumer name data field: generating and transmitting, by the processor, a merchant consumable data validation message to a coupon/loyalty system, the coupon/loyalty system determining that the merchant consumable data is valid and transmitting a validation response message indicating that the merchant consumable data is valid; and receiving, by the processor, the validation response message indicating the merchant consumable data is valid (see para. 0028-0032).


Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Hsu, further in view of Roop (US 2007/0162934 A1, cited in prior Office Action).

Regarding claim 29, Khan does not explicitly disclose wherein the method further comprises, prior to inserting the merchant consumable data into the consumer name data field: determining, by the processor and a merchant consumable data insertion module, that the merchant consumable data does not meet a size requirement of the consumer name data field; and adjusting, by the processor, the merchant consumable data, so that the merchant consumable data fits within the consumer name data field.
Roop teaches prior to inserting data into a data field: determining that the data does not meet a size requirement of the data field; and adjusting the data so that the data fits within the data field (see para. 0244).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the data transmission of Khan to include wherein the method further comprises, prior to inserting the merchant consumable data into the consumer name data field: determining, by the processor and a merchant consumable data insertion module, that the merchant consumable data does not meet a size requirement of the consumer name data field; and adjusting, by the processor, the merchant consumable data, so that the merchant consumable data fits within the consumer name data field.
One skilled in the art would have been motivated to make the modification in order to fill a fixed length field and adhere to packet format specification (see para. 0244).



Regarding claim 37, Khan does not explicitly disclose wherein the consumer name data field has a fixed length and wherein the coupon code or loyalty data has a number of characters less than the fixed length, and wherein a remainder of the consumer name data field is filled with predetermined values.
Roop teaches wherein a data field has a fixed length and wherein data has a number of characters less than the fixed length, and wherein a remainder of the data field is filled with predetermined values (see para. 0244).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the data transmission of Khan to include wherein the consumer name data field has a fixed length and wherein the coupon code or loyalty data has a number of characters less than the fixed length, and wherein a remainder of the consumer name data field is filled with predetermined values.
One skilled in the art would have been motivated to make the modification in order to fill a fixed length field and adhere to packet format specification (see para. 0244).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Hsu, further in view of Ihm (US 2012/0209630 A1, cited in prior Office Action).

Regarding claim 30, Khan does not explicitly disclose wherein the data transfer message is in a form of a QR code.
Ihm teaches wherein the data transfer message is in a form of a QR code (see abstract, para. 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the data transmission of Khan to include wherein the data transfer message is in a form of a QR code.
One skilled in the art would have been motivated to make the modification because it is simpler than the hardware requirements for near field communications (see Ihm, para. 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perry (US 8,939,357 B1)
Mullen (US 2009/0159700 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC T WONG/Primary Examiner, Art Unit 3692